--------------------------------------------------------------------------------

Exhibit 10.1
 
Execution Version


SECOND AMENDMENT TO LOAN AGREEMENT


THIS SECOND AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is entered into as of
August 12, 2013, by and among XOMA (US) LLC, a Delaware limited liability
company (“Borrower”); XOMA CORPORATION (formerly known as XOMA Ltd.), a Delaware
corporation (“Holdings”); the other Loan Parties signatory hereto; GENERAL
ELECTRIC CAPITAL CORPORATION, a Delaware corporation (in its individual
capacity, “GE Capital”), for itself as Lender and as Agent for Lenders; and the
other Lenders signatory hereto.


RECITALS


A.          Borrower, the other Loan Parties, Lenders and Agent are parties to a
certain Loan Agreement, dated as of December 30, 2011 (as amended by that
certain First Amendment to Loan Agreement, dated as of September 27, 2012, the
“Existing Loan Agreement”, and as amended hereby and as may be further amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”), and that certain Guaranty, Pledge and Security Agreement, dated as
of December 30, 2011 (as amended from time to time and as amended hereby and as
may be further amended, restated, supplemented or otherwise modified from time
to time, the “Security Agreement”). Capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Loan
Agreement;


B.          Borrower has requested that the Lenders amend certain provisions of
the Loan Agreement, the Security Agreement and certain other Loan Documents to
facilitate the transfer by XOMA Ireland to Borrower of certain Intellectual
Property and related contractual rights pursuant to an Asset Transfer Agreement,
dated as August 12, 2013, by and between XOMA Ireland and Borrower (the “Asset
Transfer Agreement”) , and the other documents executed in connection therewith
(the “Asset Transfer Documents”);


C.           Subject to the terms and conditions set forth herein, the Lenders
have agreed to amend the Loan Agreement as set forth herein;

NOW, THEREFORE, in consideration of the promises and the mutual covenants
hereinafter contained, and intending to be legally bound, the parties hereto
agree as follows:


A. AMENDMENTS


1.      Section 7.1 of the Loan Agreement is hereby amended by replacing clause
(a) of the defined term “Excluded Negative Pledge Asset” in its entirety with
the following:


“(a)   Intellectual Property constituting XOMA-052 (including without limitation
all Collateral (as defined in that certain Loan Agreement, dated as of December
30, 2010 by and between XOMA Ireland and Servier, as amended by that Consent,
Transfer, Assumption and Amendment Agreement, dated as of August 12, 2013, by
and among XOMA Ireland, the Borrower and Servier (collectively, the “Servier
Loan Agreement”)), or Anti-Botulism Antibody Products (as defined below),”

--------------------------------------------------------------------------------

2.      Section 7.2 of the Loan Agreement is hereby amended by replacing clause
(f) thereof in its entirety with the following:


“(f) Indebtedness of XOMA Ireland and/or the Borrower owed to Servier pursuant
to the Servier Loan Agreement in an aggregate amount not to exceed €17,500,000;”


3.      Section 7.8 of the Loan Agreement is hereby amended by (a) replacing the
“and” at the end of clause (iii) thereof with “,”, (b) replacing the “.” at the
end of clause (iv) thereof with “, and”, and (c) adding the following new clause
(v) thereto:


(v)      the transactions contemplated pursuant to that certain Asset Transfer
Agreement, dated as of August 12, 2013, between XOMA Ireland and Borrower as in
effect as of the Second Amendment Effective Date (the “Asset Transfer
Agreement”) and the other Servier Asset Transfer Documents. “Servier Asset
Transfer Documents” means (A) the Consent, Transfer, Assumption and Amendment
Agreement, dated as of August 12, 2013, between XOMA Ireland, Servier and
Borrower as in effect as of the Second Amendment Effective Date, (B) the
Promissory Note, dated as of August 12, 2013, executed by Borrower in favor of
XOMA Ireland as in effect as of the Second Amendment Effective Date, (C) the
Security Agreement, dated as of August 12, 2013, executed by Borrower in favor
of Servier as in effect as of the Second Amendment Effective Date, (D) the
Promissory Note, dated as of August 12, 2013, executed by Borrower in favor of
Servier as in effect as of the Second Amendment Effective Date, (E) the Consent
Letter to the Assignment of the Transfer Agreement and the Assignment and
Assumption Agreement, dated as of December 30, 2010, by and between XOMA
Technology Ltd. And XOMA Ireland as in effect as of the Second Amendment
Effective Date, and (F) the Asset Transfer Agreement. “Second Amendment
Effective Date” means August 12, 2013.


4.      Article II, Section 2.1(s) of the Security Agreement is hereby amended
by replacing clause (i) thereof in its entirety with the following:


“(i) subject to the limitations set forth in Section 2.2, any Grantor’s interest
in any Intellectual Property (as defined in Section 2.2) (including without
limitation all “Collateral” (as defined in that certain Loan Agreement dated as
of December 30, 2010 by and between XOMA Ireland and Servier, as amended by that
Consent, Transfer, Assumption and Amendment Agreement, dated as of August 12,
2013, by and among XOMA Ireland, XOMA (US) LLC and Servier, and the Servier
Asset Transfer Documents)),”


5.      The Loan Agreement is amended by replacing Section 5.3(i)(B) of Schedule
B to the Loan Agreement in its entirety with Schedule I to this Amendment.


6.      All references in the Loan Agreement, the Security Agreement, the Irish
Debenture and the other Loan Documents to the “Servier Loan Agreement” are
amended to refer to the Loan Agreement, dated as of December 30, 2010, by and
between XOMA Ireland and Servier, as amended by that certain Consent, Transfer,
Assumption and Amendment Agreement, dated as of August 12, 2013, by and among
XOMA Ireland, the Borrower and Servier, in each case as in effect on the Second
Amendment Effective Date.
2

--------------------------------------------------------------------------------

B. CONSENT


1.      Notwithstanding the provisions of Section 7.11(a) of the Loan Agreement,
the Agent and the Requisite Lenders hereby consent to the amendment of the
Servier Loan Agreement on the date hereof pursuant to the Asset Transfer
Documents.


2.      Notwithstanding any provision of the Irish Debenture to the contrary,
the Requisite Lenders hereby consent to the transfer of assets from XOMA Ireland
to the Borrower contemplated in the Servier Asset Transfer Documents.


C. CONDITIONS TO EFFECTIVENESS


Notwithstanding any other provision of this Amendment and without affecting in
any manner the rights of the Lenders hereunder, it is understood and agreed that
this Amendment shall not become effective, and the Borrower shall have no rights
under this Amendment, until Agent shall have received true, correct and complete
copies of the Asset Transfer Documents (including, without limitation, each
document set forth on Exhibit A to the Asset Transfer Agreement as in effect on
the date hereof), which documents are attached to Exhibit A to this Amendment.


D. REPRESENTATIONS


To induce the Lenders and Agent to enter into this Amendment, each Loan Party
hereby represents and warrants to the Lenders and the Agent that:


1.     The execution, delivery and performance by such Loan Party of this
Amendment (a) are within each Loan Party’s corporate or limited liability
company power; (b) have been duly authorized by all necessary corporate, limited
liability company and/or shareholder action, as applicable; (c) are not in
contravention of any provision of any Loan Party’s certificate of incorporation
or formation, or bylaws or other organizational documents; (d) do not violate
any law or regulation, or any order or decree of any Governmental Authority; (e)
do not conflict with or result in the breach or termination of, constitute a
default under or accelerate any performance required by, any indenture,
mortgage, deed of trust, lease, agreement or other instrument to which any Loan
Party or any of its Subsidiaries is a party or by which any Loan Party or any
such Subsidiary or any of their respective property is bound; (f) do not result
in the creation or imposition of any Lien upon any of the property of any Loan
Party or any of its Subsidiaries (except Liens granted to Agent, on behalf of
the Lenders pursuant to the terms of the Transaction Documents, as amended); and
(g) do not require the consent or approval of any Governmental Authority or any
other person;


2.      This Amendment has been duly executed and delivered for the benefit of
or on behalf of each Loan Party and constitutes a legal, valid and binding
obligation of each Loan Party, enforceable against such Loan Party in accordance
with its terms except as the enforceability hereof may be limited by bankruptcy,
insolvency, reorganization, moratorium and other laws affecting creditors’
rights and remedies in general; and


3.      After giving effect to this Amendment, the representations and
warranties contained in the Loan Agreement and the other Transaction Documents
are true and correct in all material respects, and no Default or Event of
Default has occurred and is continuing as of the date hereof.
3

--------------------------------------------------------------------------------

E. OTHER AGREEMENTS


1.      Post Closing Covenant. Each Loan Party hereby covenants and agrees to
the Agent and the Lenders that the original promissory note made by Borrower in
favor of XOMA Ireland in connection with the Asset Transfer Agreement, duly
endorsed in blank and in form and satisfactory to the Agent, shall be delivered
to Agent no later than August 22, 2013.


2.     Continuing Effectiveness of Transaction Documents. As amended hereby, all
terms of the Loan Agreement and the other Transaction Documents shall be and
remain in full force and effect and shall constitute the legal, valid, binding
and enforceable obligations of the Loan Parties party thereto. To the extent any
terms and conditions in any of the other Transaction Documents shall contradict
or be in conflict with any terms or conditions of the Loan Agreement, after
giving effect to this Amendment, such terms and conditions are hereby deemed
modified and amended accordingly to reflect the terms and conditions of the Loan
Agreement as modified and amended hereby. Upon the effectiveness of this
Amendment such terms and conditions are hereby deemed modified and amended
accordingly to reflect the terms and conditions of the Loan Agreement as
modified and amended hereby.


3.      Acknowledgment of Perfection of Security Interest. Each Loan Party
hereby acknowledges that, as of the date hereof, the security interests and
liens granted to Agent and the Lenders under the Loan Agreement and the other
Transaction Documents are (i) in full force and effect, (ii) are properly
perfected and (iii) are enforceable, in each case in accordance with the terms
of the Loan Agreement and the other Transaction Documents.


4.      Effect of Agreement. Except as set forth expressly herein, all terms of
the Loan Agreement, as amended hereby, and the other Transaction Documents shall
be and remain in full force and effect and shall constitute the legal, valid,
binding and enforceable obligations of the Borrower to the Lenders and Agent.
The execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
the Lenders under the Loan Agreement, nor constitute a waiver of any provision
of the Loan Agreement. This Amendment shall constitute a Transaction Document
for all purposes of the Loan Agreement.


5.     Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York and all applicable
federal laws of the United States of America.


6.      No Novation. This Amendment is not intended by the parties to be, and
shall not be construed to be, a novation of the Loan Agreement and the other
Transaction Documents or an accord and satisfaction in regard thereto.


7.      Costs and Expenses. Borrower agrees to pay on demand all costs and
expenses of Agent in connection with the preparation, execution and delivery of
this Amendment, including, without limitation, the reasonable fees and
out-of-pocket expenses of outside counsel for Agent with respect thereto.


8.      Counterparts. This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, each of which shall be
deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument. Delivery of an executed counterpart of
this Amendment by facsimile transmission or electronic transmission shall be as
effective as delivery of a manually executed counterpart hereof.
4

--------------------------------------------------------------------------------

9.     Binding Nature. This Amendment shall be binding upon and inure to the
benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns. No third party beneficiaries are intended in
connection with this Amendment.


10.    Entire Understanding. This Amendment sets forth the entire understanding
of the parties with respect to the matters set forth herein, and shall supersede
any prior negotiations or agreements, whether written or oral, with respect
thereto.


11.    Release. Each Loan Party hereby releases, acquits, and forever discharges
Agent and each of the Lenders, and each and every past and present subsidiary,
affiliate, stockholder, officer, director, agent, servant, employee,
representative, and attorney of Agent and the Lenders, from any and all claims,
causes of action, suits, debts, liens, obligations, liabilities, demands,
losses, costs and expenses (including reasonable attorneys' fees) of any kind,
character, or nature whatsoever, known or unknown, fixed or contingent, which
such Loan Party may have or claim to have now or which may hereafter arise out
of or connected with any act of commission or omission of Agent or the Lenders
existing or occurring prior to the date of this Amendment or any instrument
executed prior to the date of this Amendment including, without limitation, any
claims, liabilities or obligations arising with respect to the Loan Agreement or
the other of the Transaction Documents, other than claims, liabilities or
obligations to the extent caused by Agent's or any Lender's own gross negligence
or willful misconduct as determined by a final non-appealable judgment of a
court of competent jurisdiction. The provisions of this paragraph shall be
binding upon each Loan Party and shall inure to the benefit of Agent, the
Lenders, and their respective heirs, executors, administrators, successors and
assigns.


[remainder of page intentionally left blank]
5

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.



 
XOMA (US) LLC, as Borrower
           
By:
/s/ Fred Kurland    
Name: Fred Kurland
   
Title: VP, Finance and Chief Financial Officer
           
XOMA CORPORATION, as a Loan Party
           
By:
/s/ Fred Kurland    
Name: Fred Kurland
   
Title: VP, Finance and Chief Financial Officer
           
XOMA TECHNOLOGY LTD., as a Loan Party
           
By:
/s/ John Varian    
Name:  John Varian
   
Title: CEO
           
XOMA IRELAND LIMITED, as a Loan Party
           
By:
/s/ Karen Thomas    
Name: Karen Thomas
   
Title:
 



[Signature Page to Second Amendment to XOMA Loan Agreement]
 
 

--------------------------------------------------------------------------------

 
GENERAL ELECTRIC CAPITAL CORPORATION, as Agent and Lender 
           
By:
/s/ Alan M. Silbert    
Name: Alan M. Silbert
   
Title: Duly Authorized Signatory
 



[Signature Page to Second Amendment to XOMA Loan Agreement]
 
 

--------------------------------------------------------------------------------